DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/5/2020 have been fully considered but they are not persuasive. Applicant argued that, “The Office relies on Watson for its teaching and suggestion that the sides are tabs such that the side frame members and the rigid transverse members are hingedly attached to the single rigid planar support. However, the hinged attachment in Watson requires an additional and separate component to function as a hinge. For this, Watson teaches and suggests a tape as shown in Watson's FIGS. 4 and 5. Watson does not teach a partially assembled foundation (not mattress) that consists of a foundation frame and a single flexible fabric covering. Moreover, there is no teaching or suggestion in Watson that the upholstery layer by itself acts as the hinge or that the upholstery layer is directly attached to the "edge rail" to provide the hinged relationship. Gladney fails to compensate for the above noted deficiencies of Hooper and Watson. Gladney merely teaches that the fabric layer is fixedly adhered to the top planar surface of the mattress. In view of the foregoing, a prima facie case of obviousness has not been established since the Office has failed to meet the burden of establishing that all elements of the invention are disclosed in the prior art. Accordingly, the rejection is requested to be withdrawn for at least this reason.”
This is not found persuasive. Although the hinged attachment in Watson does require a tape, staples or glue to hold the corners together, as discussed below in the 112 section, Applicant’s specification explains that corner guards, which are not in the consisting of language, are required to hold together the corners of the invention. As these corner guards are additional structure without 
Additionally, 102 in Watson is an upholstery layer which includes flaps 104. These are shown as being attached to edge rails 106 (See paragraph 27), which then flip up around the fabric hinges to form the assembly shown in Figure 2. Thus the upholstery layer does in fact act as a hinge and is in fact attached to the edge rail. 
Applicant also argued, “Claim 9 is directed to a partially assembled foundation consisting of a foundation frame, a single flexible fabric covering, and a corner guard. For reasons similar to that generally discussed above, the cited references fail to teach or even suggest a partially assembled foundation consisting of a foundation frame and a single flexible fabric covering (and a corner guard) as claimed by Applicants. Steed is relied upon for disclosure of a corner guard and fails to compensate for the above noted deficiencies of Hooper, Watson and Gladney.”
This is not found persuasive. As discussed in the rejection below, Steed’s corner guards are used to attach the corners of the combination, rather than the glue/tape/staples of Watson, as taught in Steed. Thus, the rejection teaches the claim as written. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the corner guards. Paragraph 24 of the Specification describes corner guards as the method by which the corners of the fabric cover are attached and held together. Claim 1, which uses consisting of language, does not claim the corner guards. Thus claim 1 appears to have a fabric cover which is fastened together using no structure at the corners, which would not be possible. The claims will be interpreted as requiring a corner structure with which to hold the fabric sides together, such as corner guards. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooper (US Patent 6948199) in view of Watson (US Patent Application Publication 20050081301) also in view of Gladney (US Patent Application Publication 20070256246).
Regarding claim 1, Hooper teaches a partially assembled mattress foundation, consisting of: a foundation frame (Figures 5, as shown) comprising a single rigid planar (Figure 5, 38) support having a length and width dimension, rigid side frame (Figure 5,40) members having a by the single flexible fabric, and a single flexible fabric covering comprising a primary surface and sides laterally extending from each end surface of the primary surface, wherein the primary surface has a length and width dimension effective to at least cover the length and width dimension of the rigid planar support and the sides have a length and width dimension effective to at least cover outwardly facing surfaces of the rigid side frame members when assembled and the rigid transverse frame members when assembled, wherein the single flexible fabric covering is fixedly adhered to and covers at least the top planar surfaces of the foundation frame, and free of any fabric seams between the side frame members and the rigid transverse members relative to the single rigid planar support, and free of any fabric seams between the side frame members and the rigid transverse members relative to the single rigid planar support, wherein the rigid side and transverse frame members are configured to be coplanar to the rigid planar support for storage or shipment, or are configured to be perpendicular thereto for assembly. Watson teaches the sides are tabs (Figure 1; 104 (where the planar portion of the cover is in the center of Figure 1) such that the side frame members and the rigid transverse members are hingedly attached to the single rigid planar support (Figure 1 to Figure 2 as shown) by the single flexible fabric (Figure 1; 104, and Paragraph 27) and a single flexible fabric covering (Figure 1; 104) 
  Regarding claim 2, Watson teaches the partially assembled mattress foundation is configured to lie flat prior to final assembly (Figure 1; as shown).
  Regarding claim 3, Watson teaches the rigid side frame members and the rigid transverse frame members hingeably coupled to the rigid planar support by the single flexible fabric covering (Figure 1 to Figure 2 as shown).
Regardingclaim4, Hooper teaches the foundation frame comprises, wood, metal, plastic (abstract), cardboard, composites, or combinations thereof.
Regarding claim 5, Walker teaches the single flexible fabric covering has a shape slightly larger than a shape defined by the top planar surfaces of the foundation frame (Figure 15; the shape of the cover is necessarily slightly larger or else it would not be able to fit around the top planar surface).
Regarding claim 6, Hooper and Walker do not teach the single flexible fabric covering is fixedly attached to the top planar surfaces of the foundation frame by an adhesive. Gladney teaches the single flexible fabric covering is fixedly attached to the top planar surfaces of the foundation frame by an adhesive (Paragraphs 22 and 23 describe a fire proof cover layer which surrounds the layers of the core and can be attached by adhesive to the top layer). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Hooper and Watson to include the fabric covering attached to the planar support by adhesive in order to ensure all portions of the support stayed together during the unassembled and assembled states, and provide further support for the support in the assembled state.
  Regarding claim 7, Hooper teaches the lengths and widths of the primary surface of the fabric covering and the rigid planar support of the foundation frame approximate a length and a width dimension of a mattress to be disposed thereon (Column 2; lines 25-26).
  Regarding claim 8, Watson teaches the foundation frame further comprises a hinge coupling each of the rigid side frame members and the rigid transverse frame members to the rigid planar support (Figure 1; 104 to the center are fabric hinges).
  Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooper (US Patent 6948199) also in view of Gladney (US Patent Application Publication 20070256246) in view of Watson (US Patent Application Publication 20050081301) further in view of Steed (US Patent 5469589).
Regarding claim 9, Hooper teaches a foundation frame (Figures 5, as shown) consisting of a single rigid planar (Figure 3, 38) support having a length and width dimension, rigid side frame (Figure 3; 40) members having a length dimension less than the planar support length dimension and in abutting relationship therewith, and rigid transverse frame members side frame members (Figure 3; 42) having a length dimension less than the planar support width dimension and in abutting relationship therewith, wherein the rigid side frame members and the rigid transverse frame members are centrally located with respect to the length and width dimensions, respectively, of the rigid planar support, wherein the foundation frame has top planar surfaces and bottom planar surfaces. Hooper does not teach a single flexible fabric covering comprising a primary surface and tabs laterally extending from each end surface of the primary surface, wherein the primary surface has a length and width dimension effective to at least cover the length and width dimension of the rigid planar support and the tabs have a length and width dimension effective to at least cover the rigid side frame members and the rigid transverse frame members, wherein the single flexible fabric covering is fixedly adhered to and covers outwardly facing surfaces of at least the top planar surfaces of the foundation frame by the single flexible fabric covering and free of any fabric seams between the side frame members and the rigid transverse members relative to the single rigid planar support, wherein the rigid side and the transverse frame members are configured to be coplanar to the rigid planar support for storage or shipment or are configured to be perpendicular thereto for assembly; and a corner guard attached to a respective end of the rigid side frame members and the rigid transverse frame members at each corner of the foundation frame, wherein the respective ends are at 90 degrees relative to one another. Watson teaches the sides include fabric covering tabs (Figure 1; 104 (where the planar portion of the cover is in the center of Figure 1) such that the side frame members and the rigid transverse members are hingedly attached to the single rigid planar support (Figure 1 to Figure 2 as shown) by the single flexible fabric covering  (Figure 2; 104 and Paragraph 27) and a single flexible fabric covering (Figure 1; 104) comprising a primary surface and tabs laterally extending from each end surface of the primary surface (Figure 1; as shown, sides at 104, primary surface the center square) wherein the primary surface has a length and width dimension effective to at least cover the length and width dimension of the rigid planar support (Figure 1; 104, the center square would cover the rigid planar support when applied to Hooper) the tabs have a length and width dimension effective to at least cover the rigid side frame members and the rigid transverse frame members (Figure 1; 104 and 106), wherein the single flexible fabric covering is fixedly adhered to and covers outwardly facing surfaces of at least the top planar surfaces of the foundation frame and the rigid transverse and side frame members such that the side frame members and the rigid transverse members are hingedly attached to the single rigid planar support (Figures 1 and 2; as shown) and free of any fabric seams between the side frame members and the rigid transverse members relative to the single 
  Regarding claim 10, Steed teaches the corner guard includes an arcuate exterior face (Figure 1; 22, the three sides form an arc).
Regarding claim 11, Hooper teaches the foundation frame comprises, wood, metal, plastic (abstract), cardboard, composites, or combinations thereof.
Regarding claim 12, Hooper and Watson do not teach the single flexible fabric covering is fixedly attached to the top planar surfaces of the foundation frame by an adhesive. Gladney teaches the single flexible fabric covering is fixedly attached to the top planar surfaces of the foundation frame by an adhesive (Paragraphs 22 and 23 describe a fire proof cover layer which surrounds the layers of the core and can be attached by adhesive to the top layer). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Hooper and Watson to include the fabric covering attached to the planar support by adhesive in order to ensure all portions of the support stayed together during the unassembled and assembled states, and provide further support for the support in the assembled state.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MORGAN J MCCLURE/Examiner, Art Unit 3673    
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        3/1/2021